Case 2:19-cv-00092-JRG-RSP Document 433 Filed 05/18/21 Page 1 of 3 PageID #: 19547




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

   TEAM WORLDWIDE CORPORATION           §
          Plaintiff,                    §
                                        §
   v.                                   §    Case No. 2:19-cv-00092-JRG-RSP
                                        §    (LEAD CASE)
   ACADEMY, LTD d/b/a ACADEMY           §
   SPORTS + OUTDOORS,                   §
                                        §
                Defendant.              §
                                        §
   ACE HARDWARE CORPORATION,            §    Case No. 2:19-cv-00093-JRG-RSP
                                        §    (MEMBER CASE)
                Defendant.              §
                                        §
   AMAZON.COM, INC. and                 §   Case No. 2:19-cv-00094-JRG-RSP
   AMAZON.COM LLC,                      §   (MEMBER CASE)
                                        §
                Defendants.             §
                                        §
   BED BATH & BEYOND INC.,              §   Case No. 2:19-cv-00095-JRG-RSP
                                        §   (MEMBER CASE)
                Defendant.              §
                                        §
   COSTCO WHOLESALE                     §   Case No. 2:19-cv-00096-JRG-RSP
   CORPORATION,                         §   (MEMBER CASE)
                                        §
                Defendant.              §
                                        §
   DICK'S SPORTING GOODS, INC.,         §   Case No. 2:19-cv-00097-JRG-RSP
                                        §   (MEMBER CASE)
                Defendant.              §
                                        §
   THE HOME DEPOT, INC.,                §   Case No. 2:19-cv-00098-JRG-RSP
                                        §   (MEMBER CASE)
                Defendant.              §
                                        §
   MACY’S, INC. and MACY’S.COM, LLC,    §   Case No. 2:19-cv-00099-JRG-RSP
                                        §   (MEMBER CASE)
                Defendants.             §
Case 2:19-cv-00092-JRG-RSP Document 433 Filed 05/18/21 Page 2 of 3 PageID #: 19548




                                                 §
    TARGET CORPORATION AND                       §     Case No. 2:19-cv-00099-JRG-RSP
    TARGET BRANDS, INC.,                         §     (MEMBER CASE)
                                                 §
               Defendants.                       §
    SEARS, ROEBUCK AND CO., SEARS                §
    HOLDINGS CORPORATION, and                    §     Case No. 2:20-cv-00006-JRG-RSP
    TRANSFORM SR LLC, TRANSFORM                  §     (MEMBER CASE)
    KM LLC,                                      §
                                                 §
                   Defendants.                   §

                                              ORDER

          Before the Court is the Claim Construction Memorandum and Order of Magistrate Judge

   Payne dated November 30, 2020. (Dkt. No. 177.) Defendants Academy, Ltd. d/b/a Academy

   Sports + Outdoors, Ace Hardware Corporation, Amazon.com, Inc., Amazon.com LLC,

   Bed Bath & Beyond Inc., Costco Wholesale Corporation, Dick’s Sporting Goods, Inc.,

   Home Depot Product Authority, LLC, Home Depot U.S.A., Inc., Macy’s Retail Holdings,

   Inc., Macys.com, LLC, Target Corporation, Sears, Roebuck and Co., Sears Holdings

   Corporation, Transform SR LLC, and Transform KM LLC (collectively, the “Defendants”)

   filed objections to the Claim Construction Memorandum and Order. (Dkt. No. 190.) Plaintiff Team

   Worldwide subsequently responded. (Dkt. No. 199.)

          After reviewing the Claim Construction and the Defendants’ objections, the Court

   concludes that the objections are unpersuasive and agrees with the reasoning provided within

   the Claim Construction Order. The Court therefore OVERRULES the Defendants’

   objections and ADOPTS the Claim Construction Memorandum and Order.




                                                  2
Case 2:19-cv-00092-JRG-RSP Document 433 Filed 05/18/21 Page 3 of 3 PageID #: 19549




     So ORDERED and SIGNED this 18th day of May, 2021.




                                              ____________________________________
                                              RODNEY GILSTRAP
                                              UNITED STATES DISTRICT JUDGE




                                          3
